Mr. Justice Richardson
delivered the opinion of the court.
The act of 1809, which refers the “ sum actually due,” on any liquidated demand to be assessed by the clerk, could not have intended to include such cases wherein the judgments were final, and required no verdicts even before the act. ' As for instance, debt on bond or judgment. In such cases, the remedy was perfect before the act, and required no alteration.
It is to be observed too, that although judgments usually bear interest, yet I am not prepared to say, that circumstances .may not attend a judgment, which would authorize a jury to assess no interest; and assuredly the clerk can assess no interest in any case in which interest does not follow as a matter of course; his office being in this respect merely ministerial, i. e. to compute the amount actually due, and not to exercise any discretionary power.
The motion is therefore granted.
Justices Colcock and Mott, concurred.